DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed June 01, 2022.
Claims 1, 5, 8, 26-27, and 51 have been amended
Claims 3-4, 6-7, 10-13, 15-21, 23-24, 28-31, 33-41, 43, and 48-50 have been cancelled.
Claims 1-2, 5, 8-9, 14, 22, 25-27, 32, 42, 44-47, and 51 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments filed June 01, 2022 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
b) Step 2A. Prong One: The claims are not directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions) 
The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under their broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. 
For example, amended claims 1, 26, and 51 recite a beacon which is in communication with a central control arrangement. Therefore, amended claims 1, 26, and 51 do not cover performance in the mind.
Examiner respectfully disagrees. The claims still recite a method of organizing human activity. While examiner concedes that the amended claims no longer recite a mental process, performance in the mind is not a characteristic of the method of organizing human activity groupings. Therefore, Examiner maintains that the claims are directed toward the fundamental economic principles or practices and commercial or legal interactions subgroupings. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
c) Step 2A. Prong Two: The recited judicial exception is integrated into a practical application 
Applicant submits that even if it were to be determined that the claimed invention is directed to a judicial exception, taking all the additional claim elements individually, and in combination, the claims as whole integrate the recited judicial exception into a practical application of the judicial exception. The claimed invention is directed to an improved tracking system, which improves the speed and efficiency of ports and shipping lines. 
It is submitted that each of independent claims 1, 26 and 51 as a whole integrates the mental process (assuming arguendo that the claims are directed to an abstract idea) into a practical application. Thus, the claims are eligible because they integrate the alleged judicial exception into a practical application.
Examiner respectfully disagrees. Applicant has not modified the manner in which the computer itself operates in order to achieve the alleged improvement to computer functionality. Therefore, the instant claims recital of a computer is merely the use of a computer as a tool for improved performance when processing tracking data. Improving the performance of the abstract idea by using a computer as a tool does not integrate an abstract ide into a practical application. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
d) Step 2B: The claims recite additional elements that amount to significantly more than the judicial exception 
Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, is the claim "directed to" a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). 
Applicant submits that even if it were to be determined that the claimed invention is directed to a judicial exception, taking all the additional claim elements individually, and in combination, independent claims 1, 26, and 51 recited as a whole amount to significantly more than the abstract idea.
Examiner respectfully disagrees. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of providing customer service in the shipping industry in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process for servicing customer requests.

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
Starting from Borgerson, Borgerson discloses in paragraph [0020] a system that includes, "at least one vessel 102 having a position reporting device and at least one satellite 104 receiving vessel position information from the position reporting or at least one land-based receiver 103 receiving vessel position information from the position report device". However, Borgerson does not provide the required teaching that would lead a person of ordinary skill in the art to modify Borgerson's system to provide at least the distinguishing features of the claimed invention. 
A person of ordinary skill in the art would have no incentive to go against the teaching of Borgerson to provide short range communication in the form of at least one beacon arrangement with a deliberately limited distance range and to restrict the functionality of a client device when the client device is not within the limited distance range, a recited in amended claim 1. It would therefore not have been obvious to a person of ordinary skill in the art to modify Borgerson's system to reach the claimed invention.
Examiner respectfully disagrees. In response to applicant's arguments against the Borgerson reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
If a person of ordinary skill in the art turned from Borgerson to Braun, U.S. Publication 2006/0109106 (hereinafter "Braun") to provide the distinguishing features of the claimed invention, the person of ordinary skill in the art would note that Braun discloses a tracking system which comprises a short-range wireless communications module. A person of ordinary skill in the art who is following the teaching of Braun might therefore consider modifying Borgerson's system for use with the short-range communications module. However, there is no disclosure or teaching in Braun that would lead a person of ordinary skill in the art to modify Borgerson's system to provide the distinguishing features of the claimed invention.
Examiner respectfully disagrees. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. In other words, the determination of obviousness for modifying Borgerson with the teaching of Braun does not need to be supported by an explicit teaching of a motivation from Braun. An explicit analysis has been provided in the rejection below in accordance with the rationales described in KSR. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 8-9, 14, 22, 25-27, 32, 42, 44-47, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 26-27, 32, 42, and 44-47 recite a series of steps and therefore recite a process.
Claims 1-2, 5, 9, 14, 22, and 25 recite a combination of devices and therefore recite a machine.
Claim 51 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 26, and 51, as a whole, are directed to the abstract idea of receiving tracking data and responding to a tracking request with the received tracking data, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by using a plurality of data sources to respond to a vessel or cargo tracking request. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by processing a tracking request, where the relationship is between the party receiving the tracking request and the party fulfilling the tracing request. See MPEP 2106.04(a)(2)(II)(B). The method of organizing human activity and of “receiving tracking data and responding to a tracking request with the received tracking data,” is recited by claiming the following limitations: receiving vessel data, receiving cargo data, receiving port data, receiving a tracking request, outputting tracking data in response to the tracking request, and restricting user access based on location. The mere nominal recitation of a processor, a memory, a tangible computer readable medium, a mobile device, a beacon, machine learning, and storing statistics does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 8-9, 22, 25, 32, 42, 44-45, and 47, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: calculating position, sending the tracking request, receiving tracking data, outputting tracking data, transmitting a port clearance document, analyzing historical data to generate a predicted time, providing an alert, grouping data, and outputting grouped data.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1-2, 25-27, 46-47 and 51 recite the additional elements: a processor, a memory, a tangible computer readable medium, a mobile device, a beacon, machine learning, and storing statistics which are used to perform the receiving, processing, and outputting steps. These processor, memory, tangible computer readable medium, mobile device, beacon, machine learning, and storing statistics limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of providing customer service in the shipping industry in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process for servicing customer requests. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 26, and 51 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a client device, a beacon, and a tangible computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification p. 30, 31), a memory (Specification p. 31), a client device (Specification p. 2, 14, 27), a beacon (Specification p. 23), and a tangible computer readable medium (Specification p. 31). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a processor, a memory, a client device, a beacon, and a tangible computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting vessels carrying cargo into ports. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 2, 25, 27, and 46-47, the additional elements do not amount to significantly more than the judicial exception. Claims 2, 27, and 46 recite a generic computer performing generic computer functions by reciting a mobile device, a beacon, and storing statistics data. Regarding claims 2-3, 25, 27, and 47 the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a client device (Specification p. 2, 14, 27), and machine learning (Specification p. 25). See MPEP 2106.05(d)(I)(2). Claims 2, 25, 27, and 46-47 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a client device, machine learning, and storing statistics data. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 5 and 14, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 8-9, 14, 22, 25-27, 32, 42, 44-47, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgerson et al. (U.S. P.G. Pub. 2011/0215948 A1), hereinafter Borgerson, in view of Braun (U.S. P.G. Pub. 2006/0109106 A1), hereinafter Braun.

Claim 1. 
Borgerson discloses a tracking system comprising: 
a client device (Borgerson [0020]); and 
a central control arrangement which is configured to communicate with the client device (Borgerson [0020], [0028]), the central control arrangement comprising: 
a processor (Borgerson [0020], [0028]); and 
a memory coupled for communication with the processor (Borgerson [0020], [0028]), wherein the central control arrangement is configured to: 
receive vessel data from a plurality of vessel data sources and store the vessel data in the memory, the vessel data indicating at least one vessel status parameter for a vessel (Borgerson [0014], [0028], [0041], [0051], [0077], [0112], [0125], [0162] vessel data); 
receive cargo data from at least one cargo data source and store the cargo data in the memory, the cargo data comprising at least an item identifier which identifies an item of cargo carried by the vessel (Borgerson [0016], [0028], [0077], [0125], [0181] cargo data); 
receive port data from at least one port data source and store the port data in the memory, the port data comprising at least one port parameter related to the vessel (Borgerson [0015], [0028], [0077], [0125], [0195] port data); 
receive a tracking request from the client device which requests tracking data corresponding to one or more of the vessel or the cargo (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo); and 
in response to the tracking request, output at least a portion of the tracking data to the client device to enable a user of the client device to track at least one of the vessel or the cargo (Borgerson [0162], [0181] user can press a button to download selected data; [0099], [0225] user can create customized alerts for vessels or cargo), wherein the tracking system further comprises:
Borgerson discloses a plurality of land based position determination features (Borgerson [0013], [0020], [0026]). However, Borgerson does not disclose the following limitation, but Braun does:
at least one beacon arrangement which is configured to communicate with the central control arrangement and the client device, wherein the at least one beacon arrangement is configured to communicate with the client device over a limited distance range (Braun [0012], [0043], [0051], [0063] short-range wireless communication), and 
One of ordinary skill in the art would have recognized that applying the known technique of using short range wireless communication of Braun to limit the range of land based communications of Borgerson (Borgerson [0020]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such short range wireless communications to accurately determine location. Further, applying short range communications to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of location information by being within a certain radius of known locations without needing to communicate the location information itself. 
Borgerson does not disclose the following limitation, but Braun does:
wherein the client device is configured to restrict the user from accessing at least one function of the client device when the client device is not within the limited distance range of one or more of the at least one beacon arrangement (Braun [0052], [0061] limit handheld device use to a specific location);
One of ordinary skill in the art would have recognized that applying the known technique of limiting the use of a handheld device based on location of Braun to the security procedures of Borgerson (Borgerson [0133]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location based security. Further, applying location based security to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure system by limiting the risks posed by losing or stealing a mobile device. 

Claim 2. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses:
wherein the client device is a mobile device selected from a group consisting of a smartphone, a tablet, a smartwatch or a portable computer (Borgerson [0020] user computing device; [0105] notify user using mobile phone application).

Claim 5. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. However, Borgerson does not disclose the following limitation, but Braun does:
wherein the at least one beacon arrangement is configured to communicate directly with the client device over the limited distance range of up to 100 metres (Braun [0012], [0043], [0051], [0063] short-range wireless communication).
One of ordinary skill in the art would have recognized that applying the known technique of using short range wireless communication of Braun to limit the range of land based communications of Borgerson (Borgerson [0020]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such short range wireless communications to accurately determine location. Further, applying short range communications to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of location information by being within a certain radius of known locations without needing to communicate the location information itself.

Claim 8. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses: 
wherein the central control arrangement is configured to calculate a geographic position of the client device relative to a known geographic position of the at least one beacon arrangement based on data communication between the client device and the at least one beacon arrangement (Borgerson [0020] receiving vessel position information from land based AIS receivers). 

Claim 9. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the client device is configured to: 
send the tracking request to the central control arrangement, the tracking request requesting the tracking data corresponding to the one or more of the vessel or the cargo (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo); 
receive the portion of the tracking data (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo), the portion of the tracking data corresponding to at least one of: 
the vessel data from the plurality of vessel data sources which indicates the at least one vessel status parameter for the vessel (Borgerson [0014], [0028], [0041], [0051], [0077], [0112], [0125], [0162] vessel data), or 
the cargo data from the at least one cargo data source which comprises at least the item identifier which identifies the item of cargo carried by the vessel (Borgerson [0016], [0028], [0077], [0125], [0181] cargo data); and 
output at least some of the portion of the tracking data to a user interface of the client device (Borgerson [0162], [0181] user can press a button to download selected data; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 14. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses: 
wherein the plurality of vessel data sources are selected from a group consisting of a port authority system, a marine service provider system, a customs authority system, a port operator system, a shipping line system, a shipping agent system or a system accessible via Internet (Borgerson [0021] ship information dataset and ancillary databases).

Claim 22. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the central control arrangement is configured to: 
transmit a port clearance document to the client device to enable the user to process a port clearance document related to the vessel using the client device (Borgerson [0016] cargo data includes customs data; [0181] user can download cargo data).

Claim 25. 
Borgerson in view of Braun teaches all the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the central control arrangement further comprises: 
a machine learning module which is configured to use machine learning to analyse historical data and current data generated by the system to generate at least one of a predicted arrival time or a predicted departure time for the vessel (Borgerson [0014], [0025] vessel data includes departure time and estimated time of arrival; [0036] learning algorithms can be used to integrate location, type and status data to create a picture of commodity movements; [0049] learning algorithms can estimate how much cargo is being imported over a defined period of time; [0075] learning algorithms can impute destination ports; [0099], [0138], [0227], [0232], [0238] alert for vessel arrival or departure; [0132] estimated arrival time).

Claim 26. 
Borgerson in view of Braun teaches all the elements of claim 26 as shown above in claim 1. 

Claim 27. 
Borgerson in view of Braun teaches all the elements of claim 26, as shown above. However, Borgerson does not disclose the following limitation, but Braun does: 
wherein the limited distance range is a distance of up to 500 metres (Braun [0012], [0043], [0051], [0063] short-range wireless communication). 
One of ordinary skill in the art would have recognized that applying the known technique of using short range wireless communication of Braun to limit the range of land based communications of Borgerson (Borgerson [0020]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such short range wireless communications to accurately determine location. Further, applying short range communications to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of location information by being within a certain radius of known locations without needing to communicate the location information itself. 

Claim 32. 
Borgerson in view of Braun teach all the elements of claim 32 as shown above in claim 8.

Claim 42. 
Borgerson in view of Braun teaches all the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
providing an alert message to the user comprising at least some of the portion of the tracking data (Borgerson [0099], [0138], [0227], [0232], [0238] alert for vessel arrival or departure; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 44. 
Borgerson in view of Braun teaches all the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
grouping a portion of the vessel data and a portion of the cargo data for the user to form grouped vessel data and cargo data (Borgerson [0162], [0181] user can sort vessel and cargo data to download by type; [0208] group by region); and 
outputting to the user at least a portion of the tracking data corresponding to the grouped vessel data and cargo data (Borgerson [0162], [0181] user can press a button to download selected data; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 45. 
Borgerson in view of Braun teaches all the elements of claim 45 as shown above in claim 22.

Claim 46. 
Borgerson in view of Braun teaches all the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
storing statistics data corresponding to at least one of the vessel data or the cargo data over period of time (Borgerson [0023] statistical trend analysis based on history of ship movements and cargo information; [0171], [0186]-[0187] historical track record).

Claim 47. 
Borgerson in view of Braun teaches all the elements of claim 47 as shown above in claim 25.

Claim 51. 
Borgerson in view of Braun teaches all the elements of claim 51 as shown above in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628